Title: From Thomas Jefferson to Levi Lincoln, 13 November 1808
From: Jefferson, Thomas
To: Lincoln, Levi


                  
                     Dear Sir
                     
                     Washington Nov. 13. 08.
                  
                  I inclose you a petition from Nantucket, & refer it for your decision. our opinion here is that that place has been so deeply concerned in smuggling that if it wants, it is because it has illegally sent away what it ought to have retained for it’s own consumption. be so good as to bear in mind that I have asked the favor of you to see that your state encounters no real want, while at the same time, where applications are made merely to cover fraud, no facilities towards that be furnished. I presume there can be no want in Massachusets as yet, as I am informed that Governor Sullivan’s permits are openly bought & sold here & in Alexandria, & at other markets.   The Congressional campaign is just opening. three alternatives alone are to be chosen from. 1. embargo. 2. war. 3. submission & tribute. and, wonderful to tell, the last will not want advocates. the real question however will lie between the two first, on which there is considerable division. as yet the first seems most to prevail; but opinions are by no means yet settled down. perhaps the advocates of the 2d. may, to a formal declaration of war, prefer general letters of mark & reprisal, because on a repeal of their edicts by the belligerent, a revocation of the letters of mark restores peace without the delay, difficulties & ceremonies of a treaty. on this occasion I think it fair to leave to those who are to act on them, the decisions they prefer, being to be myself but a spectator. I should feel justified in directing measures which those who are to execute them would disapprove. our situation is truly difficult. we have been pressed by the belligerants to the very wall, & all further retreat impracticable. I salute you with sincere friendship & respect.
                  
                     Th: Jefferson
                     
                  
               